Exhibit 99.1 Frontier Communications 3 High Ridge Park Stamford, CT 06905 www.frontier.com Frontier Communications to Release Third-Quarter 2013 Results and Host Call STAMFORD, Conn., September 24, 2013 Frontier Communications Corporation(NASDAQ: FTR) plans to release third-quarter 2013 results on Tuesday, November 5, 2013 after the market closes and to host a conference call that day at 4:30 P.M. Eastern Time.The conference call will be webcast and may be accessed in the Webcasts & Presentations section of Frontier’s Investor Relations website at www.frontier.com/ir. A telephonic replay of the conference call will be available for five days beginning at 7:30 P.M. Eastern Time, Tuesday, November 5, 2013 at 888-203-1112 for U.S. and Canadian callers or, outside the U.S. and Canada, at 719-457-0820, passcode 5917807.A webcast replay of the call will be available at www.frontier.com/ir. INVESTOR CONTACT: MEDIA CONTACT: Luke Szymczak Brigid Smith Vice President, Investor Relations AVP, Corp. Comm. (203) 614-5044 (203) 614-5042 luke.szymczak@ftr.com brigid.smith@ftr.com ###
